DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim 1: The claims are recite a limitation, “i.e. tilt sensor is configured to detect a tilt angle of a target instrument with respect to the verticality”. It seems that the tilt sensor measures the tilt angle of another target instrument and not of the pole to which it is attached to. Therefore, it is not clear which angle of which instrument is measured by the tilt sensor. Furthermore, this feature indicates that only one tilt angle is detected. However, the last feature of correcting the tilt angles of the tilt sensor raises doubts to which tilt angles are actually detected and being corrected. Claim 1 seems to state that only the tilt angles measured by the tilt sensor are corrected by using the tilt angles obtained from the image analysis of the reference object. It is not clear how an angle other than the one relative to the verticality is obtained from the image analysis in particular the one parallel to the optical axis. However, it is not clear what the “infer labels”  refer too. Therefore claims are considered to be indefinite.
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.
                          
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-5is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGASHIMA et al.( US 2017/0061605) in view of Soubra et al.( US 2014/0156219) (best understood by the Examiner based on 112 rejection)

Regarding Claim 1. NAGASHIMA  teaches a target instrument comprising( fig.1): 
a pole (11) which has a ferrule part at a lower end part thereof(10: fig. 1; fig.3), 
a prism which is provided on said pole and provided at a known distance from a lower end of said pole(12: fig.1, 3; [0037]-[0038]), and 
a terminal device provided on said pole(20: fig. 1, 3; [0036]), 
wherein said terminal device comprises an image pickup module which is fixed with a known attitude with respect to said pole([0038], [0041]), 
a tilt sensor (25) which detects tilts in two axial directions which are orthogonal to each other and one of which axial directions is parallel to an optical axis of said image pickup module([0042]-[0043], [0052]), and 
an arithmetic control module(68:fig. 2; [0029]), 
wherein said image pickup module is configured to acquire an image which includes a reference object(the supporting plate of the pole) ([0043], [0048] and [0051]),
 said tilt sensor (25) is configured to detect a tilt angle of a target instrument with respect to the verticality([0043]-[0044]), and
 said arithmetic control module is configured (68:fig. 2; [0029])
to calculate a tilt direction of said target instrument based on tilt angles in the two axial directions of said tilt sensor([0043], [0052]), 
NAGASHIMA does not explicitly teach to calculate a tilt direction of said target instrument from a position of said reference object in said image, 
to acquire a deviation between the tilt direction of said target instrument acquired from said image and the tilt direction acquired from said tilt sensor, and 
to correct the tilt angles in the two axial directions of said tilt sensor to tilt angles in directions parallel to said optical axis of said image pickup module and orthogonal to said optical axis based on said deviation.
However, Soubra teaches to calculate a tilt direction of said target instrument from a position of said reference object in said image([0030], [0050]), 
to acquire a deviation between the tilt direction of said target instrument acquired from said image and the tilt direction acquired from said tilt sensor([0030], [0050]), and 
to correct the tilt angles in the two axial directions of said tilt sensor to tilt angles in directions parallel to said optical axis of said image pickup module and orthogonal to said optical axis based on said deviation([0030], [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention NAGASHIMA, to calculate a tilt direction of said target instrument from a position of said reference object in said image, to acquire a deviation between the tilt direction of said target instrument acquired from said image and the tilt direction acquired from said tilt sensor, and to correct the tilt angles in the two axial directions of said tilt sensor to tilt angles in directions parallel to said optical axis of said image pickup module and orthogonal to said optical axis based on said deviation, as taught by Soubra, so as to measurement efficiency of the measurements performed using the un-leveled survey instrument is increased by reducing time and effort normally required to level the survey instrument in compact and inexpensive way.

Regarding Claim 2. NAGASHIMA further  teaches an image pickup element of said image pickup module has a coordinate system for identifying a position in said image pickup element, and one of the coordinate axes of said coordinate system is orthogonal or parallel to an axis of said pole([0041]).

Regarding Claim 4. NAGASHIMA further  teaches said terminal device is a smartphone([0044]-[0047], figs. 7-8).

Regarding Claim 5. NAGASHIMA further  teaches a surveying system comprising said target instrument according to claim 1 and a surveying instrument with a tracking function, wherein said surveying system is configured to measure a lower end of said target instrument based on a measurement result of said prism by said surveying instrument, a tilt angle of said target instrument, and a distance from the lower end of said pole to said prism ([0034], [0037]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGASHIMA et al.( US 2017/0061605) in view of Soubra et al.( US 2014/0156219), further in view of  Nishita et al. (US 2017/0356741)  (best understood by the Examiner based on 112 rejection)

Regarding Claim 3. The modified NAGASHIMA  does not explicitly teach aid arithmetic control module is configured to calculate a displacement of said prism in a horizontal direction with respect to a lower end position based on the corrected tilt angles and the distance from the lower end of said pole.
However, Nishita teaches  said arithmetic control module is configured to calculate a displacement of said prism in a horizontal direction with respect to a lower end position based on the corrected tilt angles and the distance from the lower end of said pole ([0032-36]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of NAGASHIMA, to said arithmetic control module is configured to calculate a displacement of said prism in a horizontal direction with respect to a lower end position based on the corrected tilt angles and the distance from the lower end of said pole, as taught by Nishita, so as to the survey system does not acquire anything except for point group data near a measured elevation angle of the target  in compact and inexpensive way.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864